BakdeeN, J.
Tbe complaint is not as elaborate or definite in allegation as might have been required bad tbe case been brought in circuit court. Though informal or indefinite, it must be'held to be sufficient, if it states a cause of action so that a person of common understanding would have no difficulty in knowing what was intended. Hall v. C., M. & St. P. R. Co. 48 Wis. 317, 4 N W. 325. Moreover, when the objection that the complaint does not state a cause of action is not taken until the trial, a greater latitude of presumption will be indulged to sustain it than when the objection is taken by demurrer. Teetshorn v. Hull, 30 Wis. 162; Phillips v. Carver, 99 Wis. 561, 75 N. W. 432. Testing this complaint in the light of the rules stated, we find no difficulty in arriving at the conclusion that the trial court was wrong in its ruling. It clearly appears therefrom that one Celia Wessie was in plaintiff's employ; that the defendant desired to secure her release therefrom, and was willing to pay plaintiff thirty- dollars to procure such release. Upon the faith of a promise by defendant to pay said sum the plaintiff granted such release. This makes a complete cause of action. The defendant argues that it is nowhere disclosed that Celia was under any obligation to remain in plaintiff’s service. But that does not quite meet the situation. The allegation is that she was in plaintiff’s employ. The inference arises that he had some claim to her service. This inference becomes stronger in view of the further allegation that plaintiff released Celia from her contract of employment in consideration of defendant’s promise to pay. If defendant desired greater particularity of statement in this regard, he should have required the complaint to be made more definite. If plaintiff released his claim to the woman’s service, this is such a consideration as would sup^ port defendant’s promise to pay. Whether such consideration was adequate in point of value we need not inquire. The law does not usually weigh Hie quantum of consideration, but allows the parties to be the sole judges of the benefits to be de-*239•ñved from tbeir bargains. 6 Am. & Eng. Ency. of Law (2d ed.) 694. Neither is it a matter of any importance that •we should inquire what inducement led defendant to make the promise. ITis relations with Celia may have been so tender and intimate that money was no object to him. The ■contemplated marriage of the two had nothing to do with the cause of action stated in the complaint. The true consideration for such promise was plaintiff’s release of the contract of •employment. Such consideration appearing by reasonable inference from the whole complaint, the court should have taken the testimony and overruled defendant’s objection.
The suggestion that the contract alleged was void as being in restraint of marriage is worthy of no discussion. It is sufficient to say that there is nothing in the complaint to warrant any such inference.
By the Court. — The judgment is reversed, and the cause •remanded for a new trial.